Citation Nr: 1542811	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  09-15 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a disability rating higher than 40 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions in January 2008 and September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The January 2008 rating decision denied the Veteran's claim for service connection for a low back disability.  The September 2010 rating decision reduced a 40 percent disability rating for the Veteran's bilateral hearing loss to 10 percent, effective January 1, 2011.  The Veteran appealed that reduction and for a higher rating. 

In December 2012, the Board remanded the issues on appeal for additional development.   

In January 2015, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) via a videoconference hearing.   A transcript of this hearing is of record.

In March 2015, the Board granted service connection for a low back disability, which represents a complete grant of the benefits sought with respect to the Veteran's low back claim.  The Board also restored the 40 percent rating for bilateral hearing loss, effective January 1, 2011, and then remanded the increased rating claim for a new VA audiological examination.  The hearing loss claim has since returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran exhibited an exceptional hearing pattern in his right ear on November 2013 VA audiogram, and in both ears on June 2015 VA audiogram.  

2.  The Veteran's bilateral hearing loss disability has been productive of no worse than Level VI in the right ear and Level VII in the left ear during the pendency of the claim.

CONCLUSION OF LAW

The criteria for a disability rating higher than 40 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, Part 4, Diagnostic Code (DC) 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

II.  VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA provided pre-adjudicatory notice letter to the Veteran in June 2010 which apprised him of the type of evidence and information needed to substantiate his claim, and of his and VA's respective responsibilities in obtaining this supporting evidence.  The AOJ also advised him as to how disability ratings and effective dates are assigned.

VA also met its duty to assist the Veteran in the development of the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains the Veteran's STRs, VA and private treatment records; a hearing transcript; as well as lay statements in support of the claim.  In response to the Board's remand, VA afforded the Veteran an additional audiological examination in 2015.  All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  The Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with this claim have been satisfied. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board hearing complied with the provisions of Bryant. 

Here, the January 2015 Board videoconference hearing was in compliance with the provisions of Bryant.  Neither the Veteran nor his representative asserted that the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the hearing.  In addition, the lay statements and submissions during the course of the appeal, as well as those of the Veteran's representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim decided herein because the submissions and statements speak to why the Veteran believes that his bilateral hearing loss has increased in severity.   As such, the Board finds that the VLJ complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2013).


III.  Claim for a Higher Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A disability rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Ratings for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometry tests.  See 38 C.F.R. § 4.85 (2015).  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d) (2015).   To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  See 38 C.F.R. § 4.85 (2015). 

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2015).

In this case, the Veteran's bilateral hearing loss is evaluated under DC 6100.  38 C.F.R. § 4.85 (2015).  The Veteran had been in receipt of a 40 percent rating from August 28, 2006.  The RO later reduced that 40 percent rating to 10 percent, effective January 1, 2011.  However, the Board, in its March 2015 decision, determined that the criteria for restoration of the 40 percent rating was warranted based on March 2007 and June 2010 VA audiometric results.  The Veteran now seeks an even higher rating.

Subsequent to that restoration, the Veteran next underwent a VA audiological examination in September 2013.  However, the VA examiner stated that the Veteran's audiometric results could not be tested, explaining that the Veteran had many false positive responses during testing; i.e. the initial responses were greater than 100 decibels for both ears and thresholds improved with repeated testing.  The examiner also noted that the Veteran's puretone average and speech reception threshold were not in agreement.  Moreover, the examiner concluded that the speech recognition scores had poor reliability and validity based upon false positive responses, initial exaggerated hearing loss and poor PTA-SRT agreement.  As such, the examiner was unable to accurately estimate the Veteran's hearing loss during that examination.  Accordingly, the Board finds the September 2013 VA audiometric results inadequate for rating purposes.

However, shortly thereafter, in November 2013, the Veteran underwent an additional audiogram which was performed at the VA Loma Linda Audiology clinic.  Puretone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
66.25
65
65
60
75
LEFT
62.50
50
65
65
70

Speech audiometry, using the Maryland CNC word list, revealed speech recognition scores of 88 percent in the right ear and 100 percent in the left ear.   

Under Table VI, the November 2013 audiometric testing results in Level III hearing acuity in the right ear, and Level II hearing acuity in the left ear.  See 38 C.F.R. § 4.85, DC 6100, Table VI (2015). 

However, the Board observes that the Veteran exhibited an exceptional pattern of hearing loss in the right ear as the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) was 55 decibels or more.  Applying the Veteran's puretone threshold average of 66.25 decibels in the right ear to Table VIA yields a hearing acuity of Level V which is to be used since it is higher than the Roman Numeral designation (Level III) under Table VI.  The Veteran did not exhibit an exceptional pattern of hearing loss in the left ear.  See 38 C.F.R. § 4.86.

Accordingly, the November 2013 audiometric findings (Level V hearing acuity in the right ear, and Level II hearing acuity in the left) yield only a 10 percent rating under Table VII and these audiometric findings clearly do not support a rating in excess of 40 percent for the Veteran's bilateral hearing loss.

The Veteran most recently underwent a VA audiological examination in June 2015.  He reported significant difficulty in hearing in day to day environment and in hearing background noises.   Puretone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
69
60
70
70
85
LEFT
70
55
75
75
75

Speech audiometry, using the Maryland CNC word list, revealed speech recognition scores of 68 percent in the right ear and 60 percent in the left ear.  The examiner noted that the use of Maryland CNC score was appropriate for this Veteran and the test results were valid for rating purposes.  A diagnosis of bilateral sensorineural hearing loss was continued.  The examiner noted that the Veteran's word discrimination results had diminished since the prior examination.  

Applying the Veteran's June 2015 audiometric findings to Table VI, he has hearing acuity of Level VI in the right ear, and Level VII in the left ear.  

However, the Veteran exhibited an exceptional pattern of hearing loss in both ears on the June 2015 audiogram.  See 38 C.F.R. § 4.86.  Applying the puretone threshold averages to Table VIA yields a hearing acuity of  Level V in the right ear and a Level VI in the left ear.  

Applying the higher Roman numeral designation (Table VI or Table VIA), the Veteran had Level VI in the right ear and Level VII in the left ear.  These findings establish only a 30 percent rating under Table VII.  The Board however will not disturb the currently assigned 40 percent rating; a higher rating higher than 40 percent is clearly not warranted under DC 6100. 

In analyzing this case, the Board considered the statements provided by the Veteran and his spouse to the effect that the Veteran experiences difficulty understanding conversation and when there is background noise.  The Veteran and his spouse, as laypersons, are competent to report observable symptoms, and the Board does not doubt the credibility of their statements.  The objective findings on examination, however, do not allow for the assignment of a higher rating in this case.  The Board is bound by the mechanical formula provided by regulation for the assignment of ratings for service-connected hearing loss disability, and is without authority to grant a higher rating in this case.  The reliable numeric designations as provided during the above-noted examinations do not correspond with a rating higher than the currently assigned 40 percent rating.  38 C.F.R. Part 4, DC 6100.  Accordingly, the claim for a higher rating must be denied. 

The Board also considered whether referral is warranted for a rating outside of the rating schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.21(b)(1) (2015).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b). 

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required.  Id.   If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id., at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

Here, the symptomatology and impairment related to the Veteran's service-connected hearing loss disability are contemplated, both in kind and severity, by the schedular criteria.  The Veteran reports that he has difficulty hearing and understanding conversations and such difficulty hearing is contemplated by the schedular criteria for hearing loss found at 38 C.F.R. § 4.85, to include speech discrimination.  Although the Board is sympathetic to the Veteran, to the extent that VA's current schedule requires a significant degree of hearing loss before a Veteran can receive increased compensation, neither the Board nor the Court of Appeals for Veterans Claims itself has the power to change those requirements.  See Wingard v. McDonald, 779 F.3d 1354, 1356 (Fed. Cir. 2015) ("Congress precluded the Veterans Court from 're-view[ing] the schedule of ratings for disabilities adopted under section 1155 ... or any action of the Secretary in adopting or revising that schedule.' 38 U.S.C. § 7252(b). That provision squarely precludes the Veterans Court from determining whether the schedule . . . substantively violates statutory constraints.")  As the Veteran's difficulty hearing is contemplated by the schedular criteria, the first prong of the Thun test is not satisfied.  Therefore, referral for extraschedular consideration is not warranted. 

According to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is thus neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The Board also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here however, the September 2013 VA examiner indicated that the Veteran's hearing loss does not have any functional impact on his ordinary conditions of daily life.  In addition, although the Veteran appears to be currently unemployed, he has not alleged that he is unemployable on account of his bilateral hearing loss disability.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to his hearing loss disability.







ORDER

A rating higher than 40 percent for bilateral hearing loss is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


